Fourth Court of Appeals
                                San Antonio, Texas
                                      October 4, 2022

                                    No. 04-22-00072-CV

                               JMI CONTRACTORS, LLC,
                                      Appellant

                                             v.

                                 Jose Manuel MEDELLIN,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-05983
                          Honorable Aaron Haas, Judge Presiding


                                      ORDER

       Appellee’s brief was due by September 29, 2022. On September 28, 2022, appellee filed
an unopposed motion seeking an extension of time until November 1, 2022 to file his brief.
After consideration, we grant the motion and order appellee’s brief due by November 1, 2022.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court